130 Nev., Advance Opinion 81
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOE VALDEZ, INDIVIDUALLY AND                           No. 65383
                ON BEHALF OF ALL OTHERS
                SIMILARLY SITUATED,
                Appellant,
                vs.
                                                                           FILED
                COX COMMUNICATIONS LAS VEGAS,                               NOV 06 2014
                INC.; AND VIDEO INTERNET PHONE
                INSTALLS, INC.,
                Respondents.



                           Motion to dismiss in part, for lack of jurisdiction, an appeal
                from a district court order in an unpaid wage action. Eighth Judicial
                District Court, Clark County; Kenneth C. Cory, Judge.
                           Motion granted; appeal dismissed in part.

                Leon Greenberg Professional Corporation and Leon M. Greenberg and
                Dana Sniegocki, Las Vegas,
                for Appellant.

                Duane Morris LLP and Ryan A. Loosvelt, Las Vegas; Chamberlain
                Hrdicka and Annette A. Idalski, Atlanta, Georgia,
                for Respondent Cox Communications Las Vegas, Inc.

                Littler Mendelson, P.C., and Rick D. Roskelley, Montgomery Y. Paek, and
                Kathryn B. Blakey, Las Vegas,
                for Respondent Video Internet Phone Installs, Inc.




SUPREME COURT
         OF
      NEVADA


(0) 1947/1
                                                                               ) 41 Act&
                BEFORE HARDESTY, DOUGLAS and CHERRY, JJ.


                                                 OPINION
                PER CURIAM:
                            Appellant Joe Valdez filed the underlying action against four
                defendants. Ultimately, the claims against respondent Video Internet
                Phone Installs, Inc. (VIPI), were severed from the rest of the claims and
                thereafter resolved. Instead of appealing from the order resolving the
                severed claims against VIPI, however, Valdez waited to appeal from the
                order finally resolving the unsevered claims before challenging
                interlocutory orders regarding VIPI. We issue this opinion to clarify that
                one must take an appeal from an order finally resolving severed claims,
                even if the unsevered claims remain pending.
                                 FACTS AND PROCEDURAL HISTORY
                            Valdez filed a class action against VIPI; Cox Communications
                Las Vegas, Inc.; Quality Communications, Inc.; and Sierra
                Communications Services, Inc., alleging failure to pay wages in accordance
                with Nevada law and the federal Fair Labor Standards Act. After the
                action was removed to federal court and the claims against Quality
                Communications were resolved, the state law claims against the
                remaining three defendants were remanded to Nevada state court.
                            The claims against VIPI were severed in April 2013 and
                thereafter resolved in an October 18, 2013, order. The notice of entry of
                that order was served on November 18, 2013. Valdez did not file a notice
                of appeal from the October 2013 order Instead, Valdez appealed from the
                district court's March 4, 2014, order approving the class action settlement
                between Valdez and Sierra Communications, which finally resolved the

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                  remaining claims and dismissed the complaint with prejudice. While
                  Valdez does not challenge the March 2014 order in his appeal, he
                  challenges three interlocutory orders, two of which involve VIPI and one of
                  which involves Cox Communications.
                              VIPI filed a motion to dismiss the appeal as to it, arguing that
                  Valdez could not challenge the interlocutory orders regarding VIPI
                  because Valdez had failed to timely appeal from the October 2013 order,
                  which finally resolved all the severed claims against VIP!.' Valdez filed
                  an opposition to that motion and VIPI filed a reply. In his opposition,
                  Valdez contends that he could not appeal from the October 2013 order•
                  because it was never certified as final under NRCP 54(b).
                                                 DISCUSSION
                              Under NRCP 21, when a claim against a party is severed, that
                  claim proceeds separately from the unsevered claims. Federal courts,
                  recognizing that claims severed under FRCP 21 'may be. . . proceeded
                  with separately," treat severed claims as a separate suit, and when a
                  judgment has been entered resolving claims properly severed, it is final
                  and appealable, despite the existence of other pending, unsevered claims.
                  See Acevedo-Garcia v. Monroig, 351 F.3d 547, 559 (1st Cir. 2003) (quoting
                  fernier FRCP 21 and explaining that an order resolving properly severed
                  claims is final despite any unresolved, unsevered claims); United States v.
                  O'Neil, 709 F.2d 361, 368-69 (5th Cir. 1983) (same); Spencer, White &
                  Prentis Inc. of Conn. v. Pfizer Inc., 498 F.2d 358, 361 (2d Cir. 1974) (same).



                         WIPI also requested sanctions against Valdez; because the
                  jurisdictional issues presented in this appeal are complicated, we deny
                  that request.


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ep
                  As NRCP 21 parallels FRCP 21, we conclude likewise that a judgment
                  resolving claims properly severed under NRCP 21, Nevada's equivalent to
                  FRCP 21, is appealable. See Nelson v. Heer, 121 Nev. 832, 834, 122 P.3d
1252, 1253 (2005) (recognizing that "federal decisions involving the
                  Federal Rules of Civil Procedure provide persuasive authority when this
                  court examines its rules").
                              Further, an order finally resolving severed claims does not
                  need to be certified as final under NRCP 54(b) before a party may appeal
                  from it because once the claims are severed, two separate actions exist.
                  See Acevedo-Garcia, 351 F.3d at 559-60 (explaining that severance creates
                  two separate actions in part so that parties may pursue separate appeals);
                  see also NRAP 3A(b)(1) (providing that this court has jurisdiction to
                  consider an appeal from a final judgment). And all interlocutory orders
                  regarding the party whose claims are severed, entered before the
                  severance order, may then be challenged on appeal from the order finally
                  resolving the severed claims. See Consol. Generator-Nev., Inc. v. Cummins
                  Engine Co., Inc., 114 Nev. 1304, 1312, 971 P.2d 1251, 1256 (1998)
                  (explaining that this court may hear a challenge to interlocutory orders on
                  appeal from the final judgment).
                              Because Valdez failed to timely appeal from the October 2013
                  order resolving the severed claims against VIPI, see NRAP 4(a)(1)
                  (requiring an appellant to file a notice of appeal within 30 days of the
                  written notice of entry of the judgment), Valdez cannot now challenge the
                  orders regarding VIPI in an appeal from the March 2014 order. Thus, we
                  conclude that we lack jurisdiction to consider this appeal against VIPI,
                  and we grant VIPI's motion to dismiss this appeal as to it. As it appears,
                  however, that the March 2014 order constitutes the final judgment

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    ae
                 regarding the unsevered claims in this case, this appeal may proceed as to
                 Cox Communications. Briefing as to the remainder of this appeal from the
                 final judgment will be reinstated in a separate order.




                                                                          /etc          J.
                                                            Hardesty


                                                                           1A-5         J.
                                                            Douglas


                                                            ri_iR to,                   J.
                                                            Cherry




SUPREME COURT
       OF
    NEVADA
                                                      5
11 1947A    ea